ACCEPTED
                                                                                          06-15-00006-CV
                                                                               SIXTH COURT OF APPEALS
                                                                                     TEXARKANA, TEXAS
                                                                                   10/20/2015 12:32:53 PM
                                                                                         DEBBIE AUTREY
                                                                                                   CLERK

                              IN THE
                       COURT OF APPEALS
     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA, TEXAS
                                                      FILED IN
                      ______________________    6th COURT OF APPEALS
                                                                    TEXARKANA, TEXAS
                                                                 10/20/2015 12:32:53 PM
                               No. 06-15-00006-CV
                                                                     DEBBIE AUTREY
                             ______________________                       Clerk
       BILLIE MURPHY TREMBLE, SHARON TREMBLE DONALDSON,
     SELIA TREMBLE SHAWKEY, WILMER FORREST TREMBLE, JR., THE
          ESTATE OF WILMER FORREST TREMBLE, SR., Appellants

                                          V.

       LUMINANT MINING COMPANY LLC, ENERGY FUTURE HOLDINGS
              CORPORATION AND SUBSIDIARIES, Appellees


                         On Appeal from the 4th District Court
                                 Rusk County, Texas
                              Trial Court No. 2013-392


                   LUMINANT MINING COMPANY LLC'S
                    MOTION TO REINSTATE APPEALS
                        WITH LIFT STAY ORDER

TO THE HONORABLE COURT OF APPEALS:

      Appellee Luminant Mining Company LLC ("Luminant") moves to reinstate the

above-referenced appeal, and two companion ones, pursuant to Texas Rule of Appellate

Procedure 8.3, and in compliance with this Court’s June 25, 2015 Order, and for such

motion shows the Court as follows:




                                          1
         Luminant was the Plaintiff in these partition suits in the trial court, now on appeal

before this Court ("the Partition Suits").1 Appellants Billie Murphy Tremble, Sharon

Tremble Donaldson, Selia Tremble Shawkey, and Wilmer Forrest Tremble, Jr. ("the

Tremble Family") were Defendants. Luminant filed the Partition Suits on November 26,

2013.

         On April 29, 2014, Luminant and each of numerous other related debtor entities

filed a voluntary petition for relief under Chapter 11 of Title 11 of the United States Code

in the United States Bankruptcy Court for the District of Delaware. The bankruptcy

filing by Luminant and other debtors effected an automatic stay of certain litigation in

which the debtors were parties. Luminant concluded that the stay, however, did not apply

to the Partition Suits under Bankruptcy law, and Luminant therefore did not file a notice

of bankruptcy in the Partition Suits.

         On December 12, 2014, the Tremble Family filed suit in the Rusk County District

Court against Luminant, Energy Future Holdings Corporation, and "Subsidiaries," in

Cause No. 2014-402 ("the Tremble Suit"). In the Tremble Suit, the Tremble Family

alleges fraud and other claims and seeks the recovery of damages.

         On January 8, 2015, Luminant and Energy Future Holdings Corporation filed a

Notice of Suggestion on Pendency of Bankruptcy ("Notice of Bankruptcy") in the

Tremble Suit.



1
  In their notices of appeal, Appellants named Luminant and Energy Future Holdings Corporation and "Subsidiaries"
as Appellees. Neither Energy Future Holdings Corporation nor any subsidiaries were Plaintiffs in the district court,
and thus these entities are not proper Appellees. These party issues will be addressed in the Brief of Appellees, once
the Court resolves the abatement of these appeals.


                                                          2
       On May 19, 2015, the Tremble Family filed a copy of Luminant’s Notice of

Bankruptcy that Luminant had previously filed in the Tremble Suit with the Clerk of this

Court in these three appeals in the Partition Suits.

       On May 28, 2015, this Court issued an Order suspending the three appeals and

abating the cases. The Order states that "[a]ny party may move to reinstate the appeal by

promptly filing a motion to reinstate including, as an attachment, either a certified copy

of an order showing that the automatic bankruptcy stay has been lifted or any other

authenticated document demonstrating that reinstatement is permitted by federal law

and/or the relevant bankruptcy court."

       Luminant previously filed motions to reinstate these appeals, but discussed legal

authorities about why it believes the stay does not apply to the Partition Suits and did not

obtain or include a lift stay order. On June 25, 2015, this Court overruled the previous

motions to reinstate these appeals because the motions did “not include (1) a certified

copy of an order showing that the automatic stay has been lifted or (2) an authenticated

document demonstrating that reinstatement is permitted by federal law and/or the

relevant bankruptcy court.”

       In the bankruptcy proceeding, on July 21, 2015, Luminant and Energy Future

Holdings Corporation moved for an order confirming that the stay was not in effect or to

lift the stay as to this and the two related appeals. A true and correct copy of that motion

is submitted with this motion as Exhibit A and incorporated in this motion by reference.




                                              3
       On October 15, 2015, the bankruptcy court heard and granted the motion to lift

stay as to these appeals. A certified copy of the bankruptcy court’s lift stay order is

submitted with this motion as Exhibit B and incorporated by reference in this motion.

       For these reasons, Appellee Luminant Mining Company LLC requests that the

Court reinstate these appeals.




                                     Respectfully submitted,

                                     Jackson, Sjoberg, McCarthy & Townsend, LLP

                                     David E. Jackson
                                     State Bar No. 10458500
                                     djackson@jacksonsjoberg.com


                                     Marc O. Knisely
                                     State Bar No. 11614500
                                     mknisely@jacksonsjoberg.com

                                     711 W. 7th Street
                                     Austin, Texas 78701
                                     (512) 472-7600
                                     (512) 225-5565 FAX


                                     By:     /s/ David E. Jackson
                                           David E. Jackson
                                           State Bar No. 10458500

                                     ATTORNEYS FOR APPELLEES
                                     LUMINANT MINING COMPANY LLC




                                            4
                            CERTIFICATE OF SERVICE

       I hereby certify that a true and complete copy of the above and foregoing Motion
to Reinstate Appeals With Lift Stay Order was sent via the following method, to the
following parties on this the 20th day of October, 2015.


      Billie J. Murphy Tremble
      PO Box 541
      Marshall, TX 75671-0541
      Via regular mail and
      Certified Mail, RRR
      7015 0640 0003 1869 5823

      Sharon Tremble Donaldson
      2010 Wineberry Dr .
      Katy, TX 77450
      Via regular mail and
      Certified Mail, RRR
      7015 0640 0003 1869 5847

      Selia Tremble Shawkey
      712 South 37th Street
      San Diego, CA 92113
      Via regular mail and
      Certified Mail, RRR
      7015 0640 0003 1869 5854

      Wilmer Forrest Tremble, Jr.
      3615 Sheldon
      Pearland, TX 77584
      Via regular mail and
      Certified Mail, RRR
      7015 0640 0003 1869 5861




                                        /s/ David E. Jackson
                                          David E. Jackson




                                          5